Citation Nr: 1702988	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  15-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of liver transplant.

2.  Entitlement to service connection for hypertension, to include as secondary to residuals of liver transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to January 1955. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claimed service connection for residuals of liver transplant as well as hypertension, to include as secondary to his liver transplant.  See November 2016 Appellant's Brief; April 2014 Notice of Disagreement; April 2013 VA 21-526EZ.  

Initially, the Veteran receives Social Security Administration (SSA) disability benefits for an unknown disability, with an onset in November 1992.  See, e.g., April 2015 SSA Inquiry.  The Board finds no evidence that the SSA records were requested or obtained and associated with the file.  These SSA records must be obtained because these records are potentially pertinent to the Veteran's current claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C. § 5103A(d), VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's service records are fire-related and there are no service treatment records for review, excepting the Veteran's separation examination.  The Veteran was notified of this in a June 2013 letter.  

Here, there are VA treatment records beginning two years after service reporting the Veteran was treated for "infectious hepatitis" in March 1957; "hepatitis, acute, with jaundice, infectious" in November 1958; and "recurrent viral hepatitis" in August 1960.  Additionally, the Veteran's VA treatment records indicate treatment for hepatocellular jaundice in May 1958.  Additionally, the Veteran's separation examination noted that the Veteran had tattoos.

The Veteran had a liver transplant in 1996, noted in his medical history as a result of hepatoma/hepatocellular carcinoma and has been treated for hypertension.  See November 2012-November 2013 VA treatment records (recording the Veteran's medical history, including liver transplant secondary to hepatoma/hepatocellular carcinoma and hypertension).  

The Veteran has not received a VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Request from SSA copies of any available records for any disability benefits the Veteran received.  If any records requested are not obtained, provide the Veteran with notice pursuant with 38 C.F.R. § 3.159(e).

2. After completion of the step above, the AOJ should schedule a VA examination. The claims file must be made available to the examiner for review.

The examiner should opine on the following:

a. For any residuals of liver transplant that are found, the VA examiner should determine if it is at least as likely as not (50 percent probability or more) that the residuals were caused or aggravated by service.  The examiner is requested to discuss the etiological significance, if any, of the Veterans risk factors for hepatitis during service, including the Veteran's tattoos.

b. For any residuals of liver transplant that are found, the examiner should also opine if it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is proximately due to or aggravated by any residuals of liver transplant or is otherwise due to service.  

In making this determination, the VA examiner is advised that the Veteran's records are fire-related and there are no service treatment records available for review, excepting the Veteran's separation examination.  The VA examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  If there is a medical basis to doubt the history as reported by the Veteran, the examiner should so state.

3. After completing the requested actions, the AOJ must readjudicate the claims in light of all the evidence.  If the benefits sought remain denied, the AOJ should provide the Veteran and his representative a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

If upon completion of the above action the claim remains denied, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





